         Case 2:15-cv-00755-DS Document 309 Filed 02/21/20 Page 1 of 3




MARK A. LARSEN (3727)
LISA C. RICO (8901)
LARSEN & RICO, PLLC
170 S. Main St., Suite 1150
Salt Lake City, UT 84101
Telephone: (801) 364-6500
mlarsen@larsenrico.com
lrico@larsenrico.com

Former Attorneys for Plaintiffs


                          UNITED STATES DISTRICT COURT

                        STATE OF UTAH, CENTRAL DIVISION


DARRELL L. DEEM, et al.,                              Case No. 2:15-CV-755-DS

       Plaintiffs/Counterclaim Defendants,    MOTION TO WITHDRAW AS COUNSEL

v.                                                         Judge David Sam

TRACEY BARON, et al.,

       Defendants/Counterclaim Plaintiffs.



       Pursuant to DUCivR 83-1.4, Mark A. Larsen, Lisa C. Rico and Larsen & Rico,

PLLC, move the Court for permission to withdraw as counsel of record for Plaintiffs.

The last known street and email addresses for Plaintiffs follows:

Plaintiff                           Street Address             Email Address
David Law                           9041 S 4800 W              dglaw6@gmail.com
Roth IRA #11396                     Payson, Utah 84651
DJ Property Solutions, LLC
Janine Law                          9041 S 4800 W              DJLAW6@msn.com
Roth IRA #12075                     Payson, Utah 84651
Darrell Deem                        525 B Street               ddeem30@gmail.com
Deem Realty Funding, Inc.           Salt Lake City, Utah
                                    84103
         Case 2:15-cv-00755-DS Document 309 Filed 02/21/20 Page 2 of 3



       Plaintiffs requested Mark A. Larsen and Larsen & Rico, PLLC, to withdraw from

the case. Plaintiff should be aware that (i) if the motion is granted and no Notice of

Substitution of Counsel has been filed, the client must file a notice of appearance within

twenty-one (21) days after entry of the order, unless otherwise ordered by the court, and

(ii) pursuant to DUCivR 83-1.3, no corporation, association, partnership, limited liability

company or other artificial entity may appear pro se, but must be represented by an

attorney who is admitted to practice in this court.

       The consent to withdraw is contained in the following email from David Law to

Mark A. Larsen dated February 17, 2020:

              Mark,

              Per your note below, we have been expecting you to submit your withdrawal from our
              case. Would you please do so as soon as possible?

              Thanks

Darrell Deem was copied on this email.

       Dated: February 21, 2020.


                                            LARSEN & RICO, PLLC

                                            /s/ Mark A. Larsen
                                            __________________________
                                            Mark A. Larsen
                                            Former Attorney for Plaintiffs
         Case 2:15-cv-00755-DS Document 309 Filed 02/21/20 Page 3 of 3



                              CERTIFICATE OF SERVICE

        The moving attorney certifies that the motion was sent to the moving attorney’s
client and all parties on February 21, 2020, was served upon the following parties in the
manner indicated:

                           Stephen K. Christiansen (Court’s electronic filing system)
                           311 So. State Street, Suite 250
                           Salt Lake City, Utah 84111

                           David Law (email)
                           Roth IRA #11396
                           DJ Property Solutions, LLC
                           9041 S 4800 W
                           Payson, Utah 84651

                           Janine Law (email)
                           Roth IRA #12075
                           9041 S 4800 W
                           Payson, Utah 84651

                           Darrell Deem (email)
                           Deem Realty Funding, Inc.
                           525 B Street
                           Salt Lake City, Utah 84103




                                                       /s/ Mark A. Larsen
                                                       __________________________
